Terry, C. J.,
delivered the opinion of the Court—Bald-wist, J., and Field, J., concurring.
The complaint alleges a contract made with defendant, through his agent or deputy. In support of this allegation evidence was introduced, showing that defendant was Sheriff of the county, and that the contract was made by Stewart, one of his deputies.
This evidence was not sufficient to warrant the judgment. No special authority to make the contract is shown, and the mere fact of his being Deputy Sheriff, did not authorize Stewart to bind his principal in this manner.
Judgment reversed.